El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
El Municipio de San Juan (en adelante Municipio) soli-cita la revisión de una sentencia mediante la cual se dejó sin efecto una notificación de deficiencia a Lever Bros. Export Corporation en el pago de patentes municipales, en concepto de los ingresos brutos de la venta de productos que ésta mantiene a consignación en los almacenes de Plaza Provision (en adelante Plaza) y Borden Interameri-cana (en adelante Borden).
El Municipio sustenta la posición de que la referida de-ficiencia es el producto de los ingresos recibidos en con-*155cepto de ventas atribuibles a la oficina que la corporación tiene dentro de sus límites territoriales. El tribunal de ins-tancia determinó que la oficina que mantiene la corpora-ción en el Municipio no es un establecimiento comercial dedicado, con fines de lucro, a la prestación de un servicio, a la venta de bienes o a cualquier industria o negocio en el referido municipio. Por ello, concluyó que el volumen de negocio generado por la venta de los referidos productos a través de Plaza y Borden en otros municipios no son atri-buibles a la oficina de la corporación en el Municipio, según exige la Ley de Patentes Municipales, 21 L.P.R.A. see. 651 et seq. De conformidad con lo anterior, dicho tribunal de-claró con lugar la mencionada demanda de impugnación.
Por los fundamentos que se discuten más adelante, re-vocamos la sentencia recurrida. Veamos.
I
Conforme a los hechos estipulados ante el tribunal de instancia, el Municipio le notificó una deficiencia a la de-mandante recurrida, Lever Bros. Export Corporation, (en adelante Lever) por la cantidad de quinientos sesenta y cinco mil cuatrocientos treinta y ocho dólares con veintiún centavos ($565,438.21), por los años fiscales 1983-1984 a 1987-1988 en concepto de las ventas alegadamente atri-buibles a la oficina de la recurrente en el referido municipio. Recibida la notificación de deficiencia, Lever so-licitó una vista administrativa. Luego de varias reuniones, la Directora de Finanzas del Municipio, la Sra. Laura Nieves, confirmó la deficiencia notificada pero aumentó la can-tidad adeudada a seiscientos treinta y dos mil ciento se-tenta y ocho dólares con doce centavos ($632,178.12). Inconforme", Lever prestó la correspondiente fianza y pre-sentó una demanda de impugnación de la deficiencia ante el Tribunal Superior.
Lever es una corporación organizada bajo las leyes del *156estado de Delaware, con sus oficinas principales localiza-das en la ciudad de Nueva York, desde donde conduce sus transacciones comerciales. La demandante está registrada en el Departamento de Estado de Puerto Rico como una corporación foránea autorizada para hacer negocios en la Isla y tiene acuerdos comerciales con Plaza desde 1961 y con Borden desde 1986. Mediante los referidos acuerdos, estas dos (2) compañías mantienen a consignación los pro-ductos de Lever en sus respectivos almacenes en Guay-nabo, Bayamón y Toa Baja, los cuales son vendidos en Puerto Rico.(1)
Desde el 1ro de diciembre de 1983 Lever alquiló una oficina en el Edificio Mercantil Plaza en Hato Rey. La cor-poración demandante sostuvo que no procedía la deficien-cia notificada ya que los empleados de su oficina en el Mu-nicipio eran empleados de Lever Brothers Company, la compañía matriz de Lever que se dedica a la manufactura de algunos de los productos que ésta vende en Puerto Rico. Alegó que a dichos empleados no se les podía atribuir ges-tión alguna de ventas ya que realizaban únicamente fun-ciones de asesoría de mercadeo y técnica para sus distribuidores. Sostuvo también que el establecimiento de la referida oficina no cambió en nada su relación contractual preexistente con Plaza y Borden bajo el contrato de distribución.
Las partes estipularon los hechos esenciales y con unas declaraciones juradas presentadas por Lever el caso fue sometido para su resolución.(2) La controversia quedó limi-tada a la determinación de si Lever realizó negocios en el Municipio.
El tribunal (Hon. Arnaldo López Rodríguez, J.) dictó sentencia mediante la cual declaró con lugar la demanda y *157dejó sin efecto la notificación de deficiencia. Conforme a su determinación, todos los productos que Plaza y Borden re-ciben y almacenan en sus depósitos para la venta son a consignación, por lo que el título de dichos productos es responsabilidad de Lever hasta tanto el producto es ven-dido a los respectivos clientes en el mercado local, a quie-nes pasa directamente el título de aquéllos. En los contra-tos de distribución se pactó que Lever establecería él precio de reventa de tales productos en el mercado local así man-tenidos a consignación por Plaza y Borden. El suplido de inventario y la facturación a Plaza y Borden se hacen directamente desde la oficina de Lever en Nueva York. En la relación comercial con Lever, tanto Plaza como Borden ac-túan como comisionistas y son responsables del pago de las patentes municipales por el volumen de las ventas de los productos en los respectivos municipios donde ubican sus almacenes. El tribunal concluyó que la oficina de Lever en San Juan no se involucra directamente en la venta de los productos que Plaza y Borden tienen a consignación ya que su función es exclusivamente la de prestar servicios de con-sultoría a éstas en las áreas de distribución, mercadeo, promoción, empaque y venta de los productos en el mer-cado local.
Inconforme, acude ante nos el Municipio y señala que erró el tribunal al “resolver que la demandante-recurrida no tiene que pagar patentes municipales al Municipio de San Juan”.
El recurso fue expedido y con el beneficio de las compa-recencias de las partes, resolvemos.
HH HH
La Asamblea Legislativa expresamente ha autorizado a los municipios del Estado Libre Asociado de Puerto Rico a imponer y cobrar patentes municipales. En diversas oca-siones hemos tenido la oportunidad de expresarnos en *158torno a la naturaleza y el alcance del poder tributario de nuestros municipios.
En Puerto Rico, a diferencia de otras jurisdicciones, se favo-rece una interpretación amplia del poder tributario delegado a los municipios. La Asamblea Legislativa, al amparo del Art. VI, Sec. 1 de nuestra Constitución ... delegó esa autoridad fiscal con la intención clara de “ampliar el número de industrias o negocios con fines de lucro sujetos a tributación”. American Express Co. v. Municipio de San Juan, [120 D.P.R. 339, 346 (1988)]. La ley responde a una filosofía que favorece la amplia-ción de los poderes de los municipios, de forma que éstos pue-dan proveer más servicios directos a la ciudadanía. F.D.I.C. v. Mun. de San Juan, 134 D.P.R. 385, 392 (1993).
El derecho puertorriqueño, en materia de patentes mu-nicipales, ha seguido una tendencia que favorece la am-pliación de las facultades impositivas de los municipios. Esto ha sido así, toda vez que las expresiones legislativas han continuado fortaleciendo la facultad contributiva de los gobiernos municipales mediante enmiendas a la Ley de Patentes Municipales. Véase Molinos de P.R. v. Municipio de Guaynabo, 105 D.P.R. 470, 474 (1976).
De otra parte, también hemos interpretado el principio de prorrateo sobre el cual se estructura la Ley de Patentes Municipales. Dicho principio implica que cada municipio obtenga el correspondiente pago de patentes por aquella actividad económica que se materializa dentro de su juris-dicción geográfica, independientemente de si ésta se de-venga o contabiliza finalmente por una casa u oficina en otra municipalidad. Refiérase a Mun. Trujillo Alto v. Cable TV, 132 D.P.R. 1008 (1993), que cita a Banco Popular v. Mun. de Mayagüez, 120 D.P.R. 692 (1988),(3) y Coca Cola v. Municipio de Aguadillo, 99 D.P.R. 839, 841 (1971).
*159La Ley de Patentes Municipales de 1974 (vigente a la fecha de los hechos del caso ante nuestra consideración), autoriza a los municipios la imposición del pago de paten-tes a “toda persona dedicada a la ... venta de cualquier bien, negocio financiero y/o cualquier industria o negocio ...”.(4) 21 L.P.R.A. sec. 651b. Según señalamos en Arecibo Bldg. Corp. v. Mun. de Arecibo, 115 D.P.R. 76, 78 (1984), “[d]el texto de la ley se desprende que la autoridad conce-dida a los municipios es amplia. La utilización de las pala-bras ‘toda persona’, ‘cualquier servicio’, ‘cualquier indus-tria o negocio’ no permiten que se le dé una interpretación restrictiva ...”. (Enfasis suplido.)(5)
En cuanto a las industrias o los negocios sujetos a pa-tentes, la citada ley en su artículo 1 dispone lo siguiente:
Estará sujeta al pago de una patente toda persona dedicada con fines de lucro a la prestación de cualquier servicio, a la venta de cualquier bien, a cualquier negocio financiero o a cual-quier industria o negocio en los municipios del Estado Libre Asociado de Puerto Rico, excepto lo que en otro sentido dispo-nen las sees. 651 a 652y de este título, durante cada año econó-mico o parte proporcional del mismo, a partir del primero de *160julio de 1974 y extensiva a todo año económico subsiguiente .... (Énfasis suplido.) 21 L.P.R.A. sec. 651c (Sup. 1975).
El criterio que ha de utilizarse para la determinación de la cuantía sujeta al pago de patentes municipales se en-cuentra en el Art. 3(b) de la ley. Esta sección dispone que:
(b) ... se le impondrá y cobrará a toda persona dedicada a la prestación de cualquier servicio, a la venta de cualquier bien o a cualquier industria o negocio no comprendido bajo el inciso (a) de esta sección ... de su volumen de negocio atribuible a operaciones en el municipio que impone la patente autorizada ... (Énfasis suplido.) 21 L.P.R.A. sec. 651d(b).(6)
Por su relevancia al caso ante nuestra consideración nos remitimos a las definiciones siguientes incluidas en la ci-tada Ley de Patentes Municipales:
... “Persona” significa e incluye un individuo, un fideicomiso, o una sucesión, una sociedad o una corporación, asociación, cualquier forma de organización de servicios, de venta, finan-ciera, industria o negocio, así como cualquier cesionario, fidu-ciario, o representante ya sea designado por una corte o de otro modo y que se dedique con fines de lucro a la prestación de cualquier servicio, a la venta de cualquier bien, a cualquier ne-gocio financiero o cualquier industria o negocio en cualquier municipio del Estado Libre Asociado de Puerto Rico. (Énfasis suplido.) 21 L.P.R.A. sec. 651a(a)(2) (Sup. 1975).
“Servicios” significa aquellas operaciones llevadas a cabo por toda industria o negocio de prestación de servicios al usuario o consumidor inclusive pero no limitados a los servicios profesio-nales, siempre que no estén comprendidos^ por otros términos de las sees. 651 a 652y de este título. (Énfasis suplido.) 21 L.P.R.A. sec. 561a(a)(3) (Sup. 1975).
“volumen de negocios” significa los ingresos brutos que se re-ciben o se devenguen por la prestación de cualquier servicio, por la venta de cualquier bien, o por cualquier otra industria o ne-gocio en el municipio donde la casa principal realiza sus opera-ciones o los ingresos brutos que se reciban o se devenguen por la casa principal en el municipio donde ésta mantenga, oficinas, almacenes, sucursales, planta de manufactura, envase, embo-tellado, procesamiento, elaboración, confección, ensamblaje, ex-*161tracción, lugar de construcción o cualquier otro tipo de organi-zación de industria o negocio para realizar negocios a. su nombre, sin tener en cuenta sus ganancias o beneficios. (Enfa-sis suplido.) 21 L.P.R.A. sec. 561a(a)(6)(A) (Sup. 1975).(7)
Recientemente reiteramos que el factor determinante para la imposición del pago de patentes municipales sobre un volumen de negocios es que “el ingreso se produzca como consecuencia de los negocios que la persona, natural o jurídica, desempeña en el municipio, lo cual implica que el ingreso no hubiese sido generado a no ser por las operacio-nes llevadas a cabo allí”. (Enfasis suplido.) The Coca Cola Co. v. Mun. de Carolina, 136 D.P.R. 216, 221 (1994).
De los citados preceptos de la ley se desprende clara-mente que para validar la tributación municipal es nece-saria la concurrencia de dos (2) criterios. El primero de éstos exige que la empresa o negocio tenga un estableci-miento comercial u oficina, dedicada con fines de lucro a la prestación de cualquier servicio en el municipio corres-pondiente. En segundo lugar, una vez cumplido con el cri-terio anterior, es necesario que se determine la base sobre la cual se impondrá la patente. Específicamente, la ley se-ñala que deberá hacerse sobre el volumen de negocios atri-buible a la prestación de algún servicio, industria o negocio que se lleve a cabo en el municipio. No obstante, una in-dustria o negocio a la cual fuese aplicable ambos criterios podría no tener responsabilidad tributaria municipal si se encuentra dentro de algunas de las exenciones de la ley.
Cabe señalar que en materia de interpretación de exen-ciones tributarias constituye un principio básico que éstas —como gracias legislativas que constituyen, a su vez, de-rogaciones del poder soberano— no deben extenderse más allá de los términos expresados y exactos del estatuto que las otorga. Por ello, toda duda debe resolverse en contra de *162la existencia de la exención. Director Of. Inspección Notarías v. Colón, 131 D.P.R. 102 (1992), que cita a Texas Co. (P.R.) Inc. v. Tribl. de Contribuciones, 82 D.P.R. 134, 160-161 (1961). Véanse, además: Gotay Lanuza v. Srio. de Hacienda, 122 D.P.R. 850 (1988); Banco Popular v. Mun. de Mayagüez, supra; Municipio de Carolina v. Caribair, 101 D.P.R. 943 (1974), entre otros.
Veamos, entonces, si en el caso ante nuestra considera-ción se cumple con los requisitos de la ley para sostener el cobro de patentes o, si por el contrario, estamos ante una exención.
hH hH hH
De los hechos estipulados surge, claramente, que Lever tenía una oficina desde 1983 en el Municipio. Lever man-tuvo dicha oficina hasta 1989.(8) La función de esta oficina local era proveer asistencia en asuntos técnicos y de mer-cadeo a Borden y Plaza. Esta oficina no suplía inventario ni se involucraba en la facturación, labores que se realiza-ban directamente desde la oficina de Nueva York.
Según señalamos antes, Lever presentó unas declara-ciones juradas al tribunal de instancia, las cuales se citan extensamente en la sentencia. De la declaración jurada del Sr. T.C. Morgan, ex empleado de Lever, surge que a pesar de que la oficina de San Juan no se involucraba directa-mente en las ventas, el Director de Ventas era el supervisor de esta oficina. A esos efectos declaró el señor Morgan “[a]s Sales Director, my duties included supervision of the San Juan Office. During this period of time, Lever employed persons in the San Juan Office who reported to me”.(9) Surge también de la declaración jurada de este empleado de Lever que específicamente en la oficina de San Juan se *163aprobaban planes de mercadeo para la venta, la distribu-ción y los anuncios de los productos en el mercado de Puerto Rico y se hacían recomendaciones sobre propuestas de planes de venta y objetivos atemperados al mercado local. (10)
Considerando las declaraciones juradas sometidas por la propia parte recurrida, forzoso es concluir que erró el tribunal en su interpretación de los hechos y, por ende, en su aplicación de la Ley de Patentes Municipales de 1974. La oficina de Lever en San Juan se involucraba directa e indirectamente con las ventas que, a través de distribuido-res, realiza esta compañía en Puerto Rico. Esta oficina tra-zaba los planes de mercadeo de los productos en la Isla y prestaba el asesoramiento técnico específicamente a los distribuidores de Lever. Ese tipo de servicio incide directa-mente sobre el volumen de ventas de los productos. Por ello, no podemos acoger la posición de Lever de que esta oficina, por no suplir inventario ni manejar la facturación, no practicaba directamente en las ventas.
Desde la perspectiva de los distribuidores, la función de la oficina de San Juan era indirecta, toda vez que éstos suplían sus necesidades de productos o inventario directa-mente desde Nueva York. Sin embargo, desde la perspec-tiva de la empresa interpretamos que esta oficina de San Juan estaba tan relacionada a la venta de sus productos en la Isla que era precisamente el Director de Ventas de la oficina de Nueva York quien supervisaba las funciones y los empleados en Puerto Rico.(11)
*164Interpretando la ley del modo amplio y liberal en que el legislador ha dispuesto, procede que sea revocada la sen-tencia recurrida. La oficina de Lever en San Juan consti-tuye claramente una oficina de prestación de servicios con fines de lucro. A su vez, precisamente por la importancia de las funciones que ésta realizaba, el volumen de las ventas de la recurrida es atribuible a las gestiones o funciones desempeñadas por dicha oficina en el Municipio. Interpre-tamos que tratándose de una empresa con fines de lucro, el apoyo técnico brindado a los distribuidores constituye una gestión claramente dirigida a aumentar el volumen de ven-tas en la Isla. Al estar la labor o el servicio rendido por la referida oficina dirigida sólo a sus distribuidores en Puerto Rico, inferimos que tenía como objetivo no sólo el aumento en las ventas sino, además, en el volumen de distribución y en la diversificación de los productos de Lever en el mer-cado local. Indudablemente el servicio prestado por dicha oficina influía y beneficiaba directamente las ventas a con-signación y la distribución de productos en Puerto Rico, lo cual nos permite atribuirle el volumen de ventas a la ofi-cina de la recurrida en el Municipio.(12)
*165De otra parte, para sostener la posición de la recurrida no sólo nos veríamos forzados a interpretar restrictiva-mente la Ley de Patentes Municipales, sino que tendría-mos que encontrar una exención donde no existe.
Las exenciones de la Ley de Patentes Municipales están enumeradas en 21 L.P.R.A. sec. 651h. Entre éstas no en-contramos ninguna que cobije el tipo de actividad reali-zada por la oficina de Lever en San Juan.(13) Por ello, no podemos exonerar a la recurrida del pago de la deficiencia reclamado por el Municipio.
Por los fundamentos antes discutidos, se dictará senten-cia para revocar aquella dictada por la antigua Sala de San Juan del Tribunal Superior de Puerto Rico y decla-rando sin lugar la demanda de impugnación de deficiencia instada en este caso.
El Juez Asociado Señor Hernández Denton emitió una opinión concurrente y disidente. El Juez Asociado Señor Rebollo López no intervino. El Juez Asociado Señor Co-rrada Del Río se inhibió.

 No está en controversia que los distribuidores pagan las patentes municipa-les por el volumen de negocio en sus respectivos municipios.


 Lever estipuló sus planillas de contribución sobre ingresos. Para fines de éstas, Lever reconoce que ocurre un evento contributivo una vez pasa la titularidad de sus productos a través de la venta por sus distribuidores.


 Este caso fue modificado en reconsideración en Banco Popular v. Mun. de Mayagüez, 126 D.P.R. 653 (1990), a los únicos fines de devolver el caso al Tribunal Superior para que éste, de ser necesario, y de conformidad con la Sec. 34(c) de la Ley de Patentes Municipales, 21 L.P.R.A. sec. 652f(c), reconozca la procedencia de cua-lesquiera créditos por aquellas contribuciones pagadas por el banco en sus sucursa-les en el exterior.


 La Ley Núm. 93 de 17 de noviembre de 1992 (21 L.P.R.A. sec. 651a et seq.) añadió dos (2) párrafos a este artículo. Cabe señalar que en lo pertinente a la inter-pretación de esta ley, la ley vigente actualmente ha mantenido la amplia facultad de los municipios en cuanto a la imposición de las patentes municipales. Refiérase a 21 L.P.R.A. sec. 651b.


 En Arecibo Bldg. Corp. v. Mun. de Arecibo, 115 D.P.R. 76, 77 (1984), citando a Molinos de P.R. v. Municipio de Guaynabo, 105 D.P.R. 470, 473-474 (1976), expli-camos que “ ‘[l]a Ley de Patentes de 1914 contenía una enumeración taxativa; la Ley de Patentes de 1971 contenía una enumeración no taxativa y facultaba a los muni-cipios a clasificar e incluir otros comercios, negocios e industrias no enumerados; la vigente Ley de Patentes de 1974 eliminó la enumeración y concedió una facultad general a los municipios para imponer y cobrar patentes a los tipos que dicha ley prescribe o al tanto por ciento uniforme de dichos tipos que las Asambleas Munici-pales determinen’ ”. Las siguientes leyes enmendaron posteriormente la Ley de Pa-tentes Municipales de 1974 (21 L.P.R.A. sec. 651 et seq.): Ley Núm. 25 de 9 de agosto de 1974 (21 L.P.R.A. secs. 651h y 651h n.); Ley Núm. 4 de 14 de noviembre de 1974 (21 L.P.R.A. secs. 651a, 651a n., 651b, 651b n., 651c, 651c n., 651i, 651i n., 651j y 651j n.); Ley Núm. 10 de 18 de junio de 1976 (21 L.P.R.A. sec. 651f); Ley Núm. 3 de 7 de marzo de 1983 (21 L.P.R.A. sec. 651h(24)); Ley Núm. 23 de 24 de julio de 1985 (7 L.P.R.A. ant. sec. 231a(e) et seq.); Ley Núm. 82 de 30 de agosto de 1991 (21 L.P.R.A. sec. 651 et seq.), y Ley Núm. 93 de 17 de noviembre de 1992 (21 L.P.R.A. sec. 651 et seq.).


 Este artículo fue enmendado por la Ley Núm. 82 de 30 de agosto de 1991, supra. Refiérase a 21 L.RR.A. sec. 651d.


 Las enmiendas a esta sección se encuentran en 21 L.P.R.A. sec. 651a. La Ley Núm. 93, supra, enmendó este artículo en términos generales, añadió algunos incisos y reenumeró los que se citan en esta sentencia.


 Refiérase a la Sentencia recurrida, pág. 5.


 Refiérase a la Sentencia recurrida, pág. 6, inciso 2.


 En lo pertinente declaró el señor Morgan lo siguiente: “[...] The purpose of the San Juan Office was to assist Export’s distributors/consignees in technical matters such as approving marketing plans for the sale, distribution and advertising of products in the Puerto Rico market through selected agents, recommending local selling proposing plans and objectives suited to the local market.” Sentencia recu-rrida, pág 6, inciso 4.


 “Today, product distribution as well as other business decisions are determined by cold-hearted rationality. Decisions about where to locate production activities and how to market products are driven by a number of economic considerations such as quality, price competition, cutting production costs, the desire to enhance overall performance, and the need to improve market position. The logic of *164the global manager, as described above, is not limited to truly global enterprises. It has percolated into even smaller, upstart companies with a global vision.
“Like their larger counterparts, these smaller companies understand the necessity of strategy in maintaining the competitive edge in a world of pure capitalist thinking. The national location of the production site has become virtually irrelevant to the overall goals of the global company. Companies do not consider it necessary either to locate their production near the target market or to be vertically integrated. Some produce under direct [multinational enterprise] supervision, while others outsource. Design and marketing may be located closer to the target markets but production located elsewhere.
...“Like a ‘shape shifter’, the MNE overcomes significant legal and political restrictions by adjusting its shape, shifting resources from one region to another, and by actively manipulating its environment to achieve its goals. Even a casual observation of the characteristic MNE behavior leads to the conclusion that its operational structures, investment, production locations, and marketing activities all stem from extensive planning and strategy.” (Escolios omitidos.) K. Yelpaala, Strategy and Planning in Global Product Distribution — Beyond the Distribution Contract, 25 Law & Pol’y Int’l Bus. 839, 856-858 (1994).


 La Ley Núm. 82, supra, añadió entre las definiciones de la Ley de Patentes Municipales la del término “atribuibles a la operación”. Éste “significará la totalidad de los ingresos derivados dentro y fuera de Puerto Rico que reciba o devengue una persona relacionada con la explotación de una industria o negocio en Puerto Rico, *165tales como, pero no limitado a intereses sobre inversiones, pagarés u otras obligacio-nes excluyendo los intereses exentos según definido en la sec. 651h de este título, así como los dividendos o beneficios recibidos por dicha persona”. 21 L.P.R.A. see. 651a(15).


 Para una relación de las enmiendas más recientes a las exenciones, refié-rase a 21 L.P.R.A. sec. 651h.